

117 S1557 IS: National Signing Bonus Act of 2021
U.S. Senate
2021-05-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 1557IN THE SENATE OF THE UNITED STATESMay 11, 2021Mr. Sasse introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo support both workers and recovery by converting expanded Federal unemployment payments into signing bonuses.1.Short titleThis Act may be cited as the National Signing Bonus Act of 2021. 2.National signing bonuses(a)In generalSection 2104(b) of the CARES Act (15 U.S.C. 9023(b)) is amended—(1)by redesignating paragraph (4) as paragraph (5); and(2)by inserting after paragraph (3) the following:(4)Back-to-work bonuses(A)In generalAny agreement under this section may also provide that the State agency of the State may make up to 2 lump-sum payments (in this paragraph referred to as the first lump-sum payment and the second lump-sum payment) to each individual who—(i)was eligible for Federal Pandemic Unemployment Compensation under paragraph (1) for—(I)any week beginning after the date of enactment of the National Signing Bonus Act of 2021; and(II)at least the 8 weeks immediately preceding the week under subclause (I);(ii)is no longer eligible for Federal Pandemic Unemployment Compensation under paragraph (1) (as determined by the State), as a result of earnings due to commencing employment with an employer by whom the individual has not been employed during the preceding 6 months; and(iii)as verified by the individual’s employer pursuant to subparagraph (E)—(I)has been employed by a non-governmental employer throughout—(aa)in the case of the first lump-sum payment, the individual’s first qualifying period; and(bb)in the case of the second lump-sum payment, the individual’s second qualifying period; and (II)remains employed with an intent to continue such employment.(B)Amount(i)First lump-sum paymentWith respect to the first qualifying period, a payment made to an individual under this paragraph shall be paid in a lump sum amount of $1,212.(ii)Second lump-sum paymentWith respect to the second qualifying period, a payment made to an individual under this paragraph shall be paid in a lump sum amount of $1,212. (C)Qualifying periods(i)First qualifying periodFor purposes of this paragraph, the term first qualifying period means, with respect to an individual, a period—(I)beginning on the date the individual commenced employment as described in subparagraph (A)(ii); and(II)extending at least 4 consecutive weeks from such date.(ii)Second qualifying periodFor purposes of this paragraph, the term second qualifying period means, with respect to an individual, a period—(I)beginning on the date the individual commenced employment as described in subparagraph (A)(ii) (with the same employer with whom the individual qualified for the first lump-sum payment under this paragraph); and(II)extending at least 8 consecutive weeks from such date. (D)DurationA first or second lump-sum payment may not be made to any individual under this paragraph with respect to a first or second qualifying period beginning on or after July 4, 2021.(E)Employer verification required for both lump-sum paymentsBefore making the first and second lump-sum payment to an individual pursuant to this paragraph, a State agency shall require verification from the individual’s employer—(i)of the individual’s employment status;(ii)of the wages paid to the individual during the applicable qualifying period; and(iii)of the hours worked by the individual during the applicable qualifying period.(F)LimitationA State may not provide more than one first lump-sum payment and one second lump-sum payment under this paragraph to an individual.(G)Special rulePayments made pursuant to an agreement under this paragraph shall not be considered to violate the withdrawal requirements of section 303(a)(5) of the Social Security Act (42 U.S.C. 503(a)(5)) or section 3304(a)(4) of the Internal Revenue Code of 1986..(b)Conforming amendmentsSection 2104 of the CARES Act (15 U.S.C. 9023) is amended—(1)in subsections (d) and (f), by inserting , payments under subsection (b)(4), after Federal Pandemic Unemployment Compensation each place it appears; and(2)in subsection (g)—(A)in paragraph (1), by striking and at the end;(B)in paragraph (2), by striking the period at the end and inserting ; and; and(C)by adding at the end the following:(3)the purposes of the preceding provisions of this section, as such provisions apply with respect to payments under subsection (b)(4), shall be applied with respect to unemployment benefits described in subsection (i)(2) to the same extent and in the same manner as if those benefits were regular compensation..